UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7156


RICKY BARTLETT,

                      Plaintiff – Appellant,

          v.

MAX ROBESON; ANTHONY FORBES; JON WORTHINGTON,

                      Defendants – Appellees,

          and

CAMDEN SHERIFF’S DEPT.,

                      Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03008-BO)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ricky Bartlett, Appellant Pro Se. Sonny Sade Haynes, WOMBLE
CARLYLE SANDRIDGE & RICE, Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ricky    Bartlett      appeals      the   district        court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint and his

numerous motions for appointment of counsel.                         We have reviewed

the record and find no reversible error.                   Accordingly, we affirm

for   the    reasons      stated    by   the    district      court.         Bartlett   v.

Robeson,      No.     5:11-ct-03008-BO         (E.D.N.C.      Apr.     21    &   June 15,

2012).       We dispense with oral argument because the facts and

legal    contentions       are     adequately     presented      in     the      materials

before      the   court    and     argument    would    not    aid     the    decisional

process.



                                                                                  AFFIRMED




                                           2